        Case 5:21-cv-00152 Document 1 Filed 02/17/21 Page 1 of 7




                  IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TEXAS
                          SAN ANTONIO DIVISION

ANGELA GALVAN                                                                   PLAINTIFF

vs.                                No. 5:21-cv-152

THE PREPARATORY SCHOOLS                                                    DEFENDANT
FRANCHISING COMPANY, LLC

                              ORIGINAL COMPLAINT

      COMES NOW Plaintiff Angela Galvan (“Plaintiff”), by and through her

attorney Josh Sanford of the Sanford Law Firm, PLLC, and for her Original

Complaint against The Preparatory Schools Franchising Company, LLC

(“Defendant”), she does hereby state and allege as follows:

                          I. PRELIMINARY STATEMENTS

      1.     Plaintiff brings this action under the Fair Labor Standards Act, 29

U.S.C. § 201, et seq. (“FLSA”), for declaratory judgment, monetary damages,

liquidated damages, interest, and costs, including reasonable attorneys’ fees, as

a result of Defendant’s failure to pay Plaintiff lawful overtime compensation for

hours worked in excess of forty hours per week.

      2.     Upon information and belief, for at least three years prior to the

filing of this Complaint, Defendant has willfully and intentionally committed

violations of the FLSA as described, infra.




                                        Page 1 of 7
            Angela Galvan v. The Preparatory Schools Franchising Company, LLC
                         U.S.D.C. (W.D. Tex.) Case No. 5:21-cv-152
                                    Original Complaint
        Case 5:21-cv-00152 Document 1 Filed 02/17/21 Page 2 of 7




                           II. JURISDICTION AND VENUE

      3.     The United States District Court for the Western District of Texas

has subject matter jurisdiction over this suit under the provisions of 28 U.S.C. §

1331 because this suit raises federal questions under the FLSA.

      4.     The acts alleged in this Complaint had their principal effect within

the San Antonio Division of the Western District of Texas, and venue is proper in

this Court pursuant to 28 U.S.C. § 1391.

                                III.   THE PARTIES

      5.     Plaintiff is an individual and resident of Bexar County.

      6.     Defendant is a domestic limited liability company.

      7.     Defendant’s registered agent for service is Mark Ronald Schuh, at

2403 Vance Lane, Austin, Texas 78737.

      8.     Defendant does business as The Prep School of Stone Oak.

                        IV.     FACTUAL ALLEGATIONS

      9.     Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

      10.    Defendant employs two or more individuals who engage in

interstate commerce or business transactions, or who produce goods to be

transported or sold in interstate commerce, or who handle, sell, or otherwise

work with goods or materials that have been moved in or produced for interstate

commerce, such as food and beverage products, computers and office supplies.

      11.     Defendant’s annual gross volume of sales made or business done

is not less than $500,000.00 (exclusive of excise taxes at the retail level that are

                                        Page 2 of 7
            Angela Galvan v. The Preparatory Schools Franchising Company, LLC
                         U.S.D.C. (W.D. Tex.) Case No. 5:21-cv-152
                                    Original Complaint
           Case 5:21-cv-00152 Document 1 Filed 02/17/21 Page 3 of 7




separately stated) in each of the three years preceding the filing of the Original

Complaint.

       12.     Defendant participated in the management of Plaintiff’s work,

including setting and enforcing the amount of hours worked and the amount and

manner of compensation paid.

       13.     Defendant dictated, controlled and ratified, both implicitly and

explicitly, the wage and hour practices and all related employee compensation

policies that are at issue in this case.

       14.     Defendant is an “employer” within the meanings set forth in the

FLSA, and was, at all times relevant to the allegations in this Complaint,

Plaintiff’s employer.

       15.     At all times material herein, Plaintiff has been entitled to the rights,

protections and benefits provided under the FLSA.

       16.     Defendant owns and operates multiple private pre-schools

throughout Texas.

       17.     Plaintiff was employed by Defendant from April of 2017 until the

present.

       18.     At all relevant times herein, Defendant directly hired Plaintiff to work

at its facilities, paid her wages and benefits, controlled her work schedule, duties,

protocols, applications, assignments and employment conditions, and kept at

least some records regarding her employment.

       19.     Plaintiff worked at Defendant’s location in San Antonio.

       20.     Plaintiff was employed by Defendant as a “kitchen manager.”

                                          Page 3 of 7
              Angela Galvan v. The Preparatory Schools Franchising Company, LLC
                           U.S.D.C. (W.D. Tex.) Case No. 5:21-cv-152
                                      Original Complaint
        Case 5:21-cv-00152 Document 1 Filed 02/17/21 Page 4 of 7




       21.    Until Spring of 2019, Plaintiff was paid hourly. Defendant then

began paying Plaintiff a salary and classified her as non-exempt from the

overtime requirements of the FLSA.

       22.    Plaintiff’s primary job duties were to prepare food, clean the kitchen

and plan menus.

       23.    Plaintiff did not have the authority to hire, fire or evaluate other

employees.

       24.    Plaintiff did not exercise discretion or independent judgment as to

matters of significance.

       25.    Plaintiff sought input from Defendant in lieu of making significant

decisions on her own.

       26.    Plaintiff did not manage the enterprise or a customarily recognized

department or subdivision of the enterprise.

       27.    Defendant paid Plaintiff a salary of less than $684.00 per week.

       28.    Plaintiff regularly worked over forty hours per week.

       29.    Plaintiff estimates she regularly worked between 45 and 50 hours

per week.

       30.    Defendant did not pay Plaintiff 1.5x her regular rate of pay for hours

worked over 40 per week.

       31.    At all relevant times herein, Defendant has deprived Plaintiff of

overtime compensation for all of the hours she worked over forty per week.

       32.    Defendant knew or showed reckless disregard for whether its

actions violated the FLSA.

                                         Page 4 of 7
             Angela Galvan v. The Preparatory Schools Franchising Company, LLC
                          U.S.D.C. (W.D. Tex.) Case No. 5:21-cv-152
                                     Original Complaint
            Case 5:21-cv-00152 Document 1 Filed 02/17/21 Page 5 of 7




                 V.     CAUSE OF ACTION—VIOLATION OF THE FLSA

           33.    Plaintiff repeats and re-alleges all previous paragraphs of this

Complaint as though fully incorporated in this section.

           34.    Plaintiff asserts this claim for damages and declaratory relief

pursuant to the FLSA, 29 U.S.C. § 201, et seq.

           35.    At all times relevant to this Complaint, Defendant has been

Plaintiff’s “employer” within the meaning of the FLSA, 29 U.S.C. § 203.

           36.    At all times relevant to this Complaint, Defendant has been, and

continues to be, an enterprise engaged in commerce within the meaning of the

FLSA, 29 U.S.C. § 203.

           37.    29 U.S.C. §§ 206 and 207 require any enterprise engaged in

commerce to pay all employees a minimum wage for all hours worked up to 40

each week and to pay 1.5x regular wages for all hours worked over 40 each

week, unless an employee meets certain exemption requirements of 29 U.S.C. §

213 and all accompanying Department of Labor regulations.

           38.    At all times relevant times to this Complaint, Defendant

misclassified Plaintiff as exempt from the overtime requirements of the FLSA.

           39.    Despite the entitlement of Plaintiff to overtime payments under the

FLSA, Defendant failed to pay Plaintiff an overtime rate of 1.5x her regular rate of

pay for all hours worked over 40 each week.

           40.    Defendant’s failure to pay Plaintiff all overtime wages owed was

willful.




                                             Page 5 of 7
                 Angela Galvan v. The Preparatory Schools Franchising Company, LLC
                              U.S.D.C. (W.D. Tex.) Case No. 5:21-cv-152
                                         Original Complaint
         Case 5:21-cv-00152 Document 1 Filed 02/17/21 Page 6 of 7




       41.     By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for monetary damages, liquidated damages, and costs, including

reasonable attorneys’ fees, for all violations that occurred within the three years

prior to the filing of this Complaint.

                            VI.    PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Angela Galvan respectfully

prays as follows:

       A.      That Defendant be summoned to appear and answer this

Complaint;

       B.      That Defendant be required to account to Plaintiff and the Court for

all monies paid to Plaintiff;

       C.      A declaratory judgment that Defendant’s practices alleged herein

violate the FLSA;

       D.      Judgment for damages for all unpaid overtime wage compensation

owed under the FLSA;

       E.      Judgment for liquidated damages pursuant to the FLSA;

       F.      An order directing Defendant to pay Plaintiff prejudgment interest,

reasonable attorney’s fees and all costs connected with this action;

       G.      For a reasonable attorney’s fee, costs, and interest; and

       H.      Such other relief as this Court may deem just and proper.




                                         Page 6 of 7
             Angela Galvan v. The Preparatory Schools Franchising Company, LLC
                          U.S.D.C. (W.D. Tex.) Case No. 5:21-cv-152
                                     Original Complaint
Case 5:21-cv-00152 Document 1 Filed 02/17/21 Page 7 of 7




                                   Respectfully submitted,

                                   PLAINTIFF ANGELA GALVAN

                                   SANFORD LAW FIRM, PLLC
                                   Kirkpatrick Plaza
                                   10800 Financial Centre Parkway, Suite 510
                                   Little Rock, Arkansas 72211
                                   Telephone: (501) 221-0088
                                   Facsimile: (888) 787-2040

                                   /s/ Josh Sanford
                                   Josh Sanford
                                   Tex. Bar No. 24077858
                                   josh@sanfordlawfirm.com




                               Page 7 of 7
   Angela Galvan v. The Preparatory Schools Franchising Company, LLC
                U.S.D.C. (W.D. Tex.) Case No. 5:21-cv-152
                           Original Complaint
